Case 2:17-cv-04261-KM-JBC Document 71 Filed 10/18/18 Page 1 of 2 PageID: 1450
                                                                                CAMILLE V. OTERO
                                                                                Director

                                                                                Gibbons P.C.
                                                                                One Gateway Center
                                                                                Newark, New Jersey 07102-5310
                                                                                Direct: (973) 596-4509 Fax: (973) 639-8321
                                                                                cotero@gibbonslaw.com




                                                  October 18, 2018

VIA ECF

    Honorable James B. Clark, U.S.M.J.
    United States District Court
    District of New Jersey
    Martin Luther King Building & U.S. Courthouse
    50 Walnut Street
    Newark, New Jersey 07101

           Re: DVL, Inc., et al. v. Congoleum Corp. and Bath Iron Works Corp.
               Civil Action No. 17-4261 (KM) (JBC)

Dear Judge Clark:

        This firm represents Defendant and Counterclaim/Cross-Claim Plaintiff Congoleum
Corporation (“Congoleum”) in the above-referenced matter. Please accept this letter as the parties’
joint status update in advance of the telephonic status conference scheduled for November 14,
2018 at 11:30 a.m.

        In accordance with the Pre-Trial Scheduling Order (ECF 42) and Amended Scheduling
Order (ECF 61), the parties completed the exchange of paper discovery and are now in the process
of reviewing Electronically Stored Information (ESI). The parties have agreed, subject to the
Court’s approval, to begin rolling productions of ESI on or before November 2, 2018. Given the
voluminous amount of ESI that Congolem and plaintiff, DVL, must compile and review, the
parties are not yet able to estimate when they might complete the production of ESI. We hope to
be in a position to discuss this on November 14th.

         The parties also jointly request an extension and/or clarification of an interim date in the
scheduling orders. Presently, the deadline for “addressing unresolved discovery disputes related
to paper discovery” is October 29, 2018. In the parties’ view, this deadline is appropriate as it
relates to written discovery responses and the exchange of paper document productions.1 We
believe that was the intent of the deadline. The parties seek clarification that the deadline does not
prohibit a party from raising a dispute as to privilege logs, ESI, supplemental discovery requests,
and third-party subpoenas at a later date. To the extent it would bar such an application to the
Court, the parties request that the deadline be extended into early 2019. In light of the amount of
ESI that remain to be reviewed, produced, and digested, it is likely the parties will need to seek
relief from the current fact discovery deadline set for March 29, 2019, and the parties request that
two interim dates, which were sequenced to previous scheduling order dates which are now
somewhat stale, be extended until the end of ESI production: the deadline to add new parties and

1
 Congoleum is having a dispute with Peak Environmental (DVL’s consultant) regarding a subpoena. This dispute
may be ripe for the Court in the near future.

Newark New York Trenton Philadelphia Wilmington                                     gibbonslaw.com
                                                                                             2635991.1 015278-95487
Case 2:17-cv-04261-KM-JBC Document 71 Filed 10/18/18 Page 2 of 2 PageID: 1451



Honorable James B. Clark, U.S.M.J.
October 18, 2018
Page 2



the deadline to amend the pleadings, both of which were set for 10/26/2018 in the Amended
Scheduling Order (ECF 61).

Finally, Congoleum and BIW have raised issues with DVL regarding the destruction of boxes of
documents both during the litigation and when litigation was contemplated. The parties have met-
and-conferred and exchanged multiple letters on this topic. This dispute has not yet been brought
to the Court’s attention as we now believe that deposition testimony from DVL may be needed in
order for the dispute to ripen. We do not read the Court’s scheduling order as precluding the
parties from raising such a dispute with the Court at a later date, but nevertheless include it in this
joint status report out of an abundance of caution.

       If Your Honor has any questions, please do not hesitate to contact us. We look forward to
speaking with you on November 14th.

                                                       Respectfully submitted,


                                                       s/ Camille V. Otero
                                                       Camille V. Otero
                                                       Director

 cc:      All Counsel of Record (via ECF)




                                                                                    2635991.1 015278-95487
